Order denying petition for arbitration reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion, there are differences and disputes between the parties subjecting them to arbitration in accordance with their agreement. As between Heller and the petitioner, there is a dispute within the meaning of the contract based upon the allegations of the petition that Heller assigned the contract not, as provided by the agreement, to a real, substantial corporation, but to a paper corporation, and that the transfer was made to that corporation to relieve himself of responsibility. Under such circumstances, Heller would be liable on the contract for a breach thereof. As to goods actually delivered, and as to the claim for damages for a breach, he makes neither denial nor admission. The petitioner’s claim in this respect, and the position of Heller, raise a dispute or difference. The same may be said of the Dublin Dry Sales Corporation in connection with deliveries actually made and the claim for damages, in light of its failure to admit or deny deliveries or the claim for a breach. (Matter of Wenger & Co. v. Propper S. H. Mills, 239 N. Y. 199, at p. 202.) Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.